Title: To George Washington from Aeneas Lamont, 31 December 1784
From: Lamont, Aeneas
To: Washington, George



Sir,
Philadelphia 31st December 1784

Perhaps you will be surprized at receiving a letter from a person entirely unknown to you, and more so, I fear, at the liberty I have already taken with your name: Altho’ I cannot attempt to Justifie this impertinance, yet I consider it some liquidation of my offence that I am not the first man of genius (or immaginary genius) that have succoured their efforts by the influence of the great.
The little world, whose thoughts and pursuits are busied in necessary and domestic employments, seldome pay attention to those who flatter the Muses—they often laugh at their simplicity, tho’ seldom contribute for their amusement—But, believe me, great Sir, whatever bauble or toy contributes to a mans happiness—wo be to the heart that can revile against the acquisition, he is but a dunce in the school of nature!
If you can forgive a transgression which politeness would not excuse, my best ambition shall be to merit so much goodness. I am, Sir, With every sentiment of respect, your Devoted Humble Servant,

AEneas Lamont


My address is at Edward Jones’s, Esqr. Walnut St[r]eet, Philadelphia.

